THE COURT
held, thac the discharge of the second mate was not voluntary on his part but coerced by the illegal conduct of the master, and that he was entitled to compensation as for a wrongful discharge. That the measure of damages was not necessarily, his wages for the whole voyage. See Hunt v. Colburn [Case No. 6,886]; Sheffield v. Page [Id. 12,743],
His contract wages and expenses were allowed, up to the time when he might have reached his original home port, deducting what he had actually earned, or might have-earned, on his passage home.